Los hechos están expresados en la opinión.
El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Este es un caso de daños y perjuicios por persecución ma-liciosa. El demandante era empleado de la demandada. De-sempeñaba el cargo de mensajero abordo del tren No. 3 de la American Railroad Company y tenía la misión de atender a la conducción de los efectos y mercancías encargados a la demandada. Cierta máquina de escribir que se dice entre-gada al acusado como tal empleado de la demandada, no llegó a su destino. Se practicaron investigaciones y no pudo en-contrarse, y entonces la demandada, actuando según el de-mandante, sin causa probable y con intención maliciosa, y según ella con causa suficiente y después de haber consultado a su abogado, denunció al demandante como autor de un de-lito de abuso de confianza. Por virtud de la denuncia se le arrestó; luego fué acusado por el Fiscal, y finalmente juz-gado por un jurado, que rindió un veredicto de nó culpable, y absuelto por la corte.
Celebrada la vista, la corte dictó sentencia declarando sin lugar la demanda, con las costas a cargo del demandante.
En su opinión, la corte sentenciadora se expresó así: *620una regla generalmente establecida que en acciones por persecución maliciosa el demandado puede establecer una defensa completa de causa probable demostrando que sometió a su abogado una relación de los hechos con respecto a la culpabilidad del acusado y que de buena fe recibió instrucciones para establecer la querella, la que formuló después de acuerdo con dichas instrucciones. 26 Cye. 31; Sandell, v. Sherman, 107 Cal. 391; Jones v. Jones, 71 Cal. 89; Levy v. Brannan, 39 Cal. 485; Johnson v. Miller, 69 Iowa 562.
*619“A juicio nuestro mediaron circunstancias en este caso que pu-dieron inducir a la corporación demandada a creer de buena fe en la culpabilidad del demandante. De la prueba practicada resulta que la corporación demandada, por medio de su representante y superintendente consultó el caso, exponiéndolo en su totalidad a su abogado Sr. Texidor, quien entendió que se trataba de un abuso de confianza del que era culpable Mariani' y que procedía hacer la denuncia. Esta denuncia se llevó a cabo y. el Fiscal formuló acu-sación y llevó el caso a juicio, saliendo absuelto el demandante. Es
*620“Piemos examinado detenidamente toda la prueba practicada y entendemos que en este caso no debe dictarse una sentencia en contra de la parte demandada, porque no se ha probado por el deman-dante la malicia y la falta de causa probable.”
Hemos examinado las alegaciones y las pruebas y encon-tramos justificadas las conclusiones del tribunal sentenciador. En tal virtpd y vista la jurisprudencia establecida por esta misma Corte Suprema en el caso de Torres v. Ramírez, 24 D. P. R. 876, debe declararse sin lugar el recurso.
La jurisprudencia sentada en el caso de Torres v. Ramírez, supra, y que abora se ratifica, es como sigue:
“La ley protege a una persona contra una acción por persecu-ción maliciosa si antes de denunciar a otra hace una relación com-pleta y razonable de todos los hechos a un abogado que está en el ejercicio activo de su profesión y es de buena reputación, y dicho abogado de buena fe informa al cliente que tiene motivos para hacer arrestar a la persona que le ha ofendido.”
Y la prueba con respecto a la consulta resulta de las decla-raciones de William J. Salvá, superintendente de la compañía demandada, y del mismo abogado Sr. Texidor, así:
WilUam J. Salvá. * * * “Q¡ue con los datos obtenidos por el inspector, Sr. Busquéis, y la policía, se presentó el caso al abo-gado de la compañía Sr. Texidor y éste creyó que podía denunciar al Sr. Mariani, y así lo hizo * * *. Que consultó con el abo-gado de la compañía Sr. Texidor después de resumir todos los da-tos, y se les expuso todos, y el abogado creyó que el caso era de de-nunciar a Mariani.”
Jacinto Texidor. “Que es abogado en ejercicio en Puerto Rico desde el año 1894, sin que jamás haya sido objeto de corrección alguna por las cortes; que es abogado de la Puerto Rico Express *621Company bace tres o cuatro años; que en este caso el Sr. Salvá por dicha compañía le consultó, y le expuso todos los anteceden-tes, y los documentos, manifiesto firmado por Mariani, cartas de éste, contestaciones del mismo, investigaciones y resultado de las mismas, y adquirió la creencia honrada y firme de que Mariani se ha-bía apropiado la maquinilla o había dejado que otro se la apropiara por él; 'que aconsejó la denuncia para que se castigara al culpable. * * *. Que en su conciencia creyó y sigue creyendo que Ramón Mariani actuó de una manera, no como era su' deber sino con mo-tivos bastantes para sospechar que él era el autor de la sustracción toda vez que ni siquiera notificaba la pérdida; que por su experien-cia sabe que los mensajeros del expréss cuando pierden un bulto y el manifiesto no concuerda con el número de bultos que entregan, notifican desde la estación próxima por teléfono la pérdida ocurrida. ’'
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jneces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino.